DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 11/30/2021 is/are being considered by the examiner.
Claims 1-9 are pending:

Response to Arguments
Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejection have been fully considered and are persuasive.  The 35 USC 103 art rejection of record has been withdrawn. 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/15/2020, 01/07/2022 is/are being considered by the examiner.

The information disclosure statement filed 01/07/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered; in particular:
Reference
BA
BB
BC
BD
The office explicitly notes that the “corresponds to [xx]” is not sufficient to satisfy the requirement for explanation of relevance. Please see MPEP 609.04(a).III.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 6, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radomski (US 9,039,379) in view of Luczak (US 2016/0245100) as evidenced by Dong et al. (Evaluation of Thermal Expansion Coefficient of Carbon Fiber Reinforced Composites Using Electronic Speckle Interferometry, .

Radomski teaches: A composite blade formed by laying up composite layers containing reinforcing fiber and resin, the composite blade comprising (Radomski teaches an organic matrix composite Glade, whether lay-up or pre-preg the resulting final structure is a cured composite blade, see MPEP 2113): a blade root (42) mounted In a blade groove (44): an airfoil (40, exclusive of 42) extending from the blade root (fig. 5) with a curved section between the airfoil and root (Fig. 5, at termination of root and beginning of straight airfoil section) to a front end side (front end side not shown, but 46 is not of infinite length and must terminate at front and rear sides); and a metal patch in a dent on the root (metal portion of shoe Inserted in dent 51) mounted between the blade groove and the blade root (Fig. 5), and bonded to the blade root (Col, 2, line 65-68). Radomski also states that the blade is made by molding (“moulding’) which includes the steps of laying the composite into the mold (“laying up”) and then curing the organic matrix resin (curing being the “hardening step” claimed which is accomplished by heating resin) and that this may be done directly onto the metal patch (Le. “co-moulding” as disclosed by Radomski).
Radomski is silent as to the ply construction of the composite and thus falls to teach explicitly: wherein the blade root is a laminate with the laid-up composite layers and includes airfoil laminates continuous from the airfoil, the airfoil laminates being bonded together at the airfoil and being separated from each other at the blade root, a blade root inner laminate mounted on the inner side of the airfoil laminate, and a blade root outer laminate mounted on the outer side of the airfoil laminate.
Luczak teaches: wherein the blade root is a laminate (best seen Fig2, see plies) with the laid-up composite layers (see Fig2) and includes airfoil laminates continuous from the airfoil (neck plies 28; Para10), the airfoil laminates being bonded together at the airfoil and being separated from each other at the blade root (Fig2, neck plies 28, tooth plies 30).
It would have been obvious to one of ordinary skill in the art to use the specific laminate construction of Luczak in place of the generic composite construction disclosed in Radomski as this is nothing more than a simple substitution of known composite constructions for airfoils in gas turbine 
Neither Radomski or Luczak explicitly teach: wherein the reinforcing fiber (.e. the composite fibers} are oriented in the blade root inner laminate and the blade root outer laminate so a linear expansion coefficient of the blade root Is approximate to a linear expansion coefficient of the metal patch.
However, optimizing fiber reinforcement angle is a result effective variable, and doing so to obtain desired material properties including thermal expansion is old, well known and routine (as evidence of this assertion the Examiner provides the Dong reference). Further, from basic physics it is known that when two materials are bonded together differential thermal expansion will result in shear stresses and that the simplest way to reduce such stress, which may cause failure, is to match thermal expansion properties (as evidence of this assertion the Examiner provides the S-bond reference).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Radomski such that the reinforcing fiber is oriented in the blade root Inner laminate and the blade root outer laminate so that a linear expansion coefficient of the blade root is approximate to a linear expansion coefficient of the metal patch and the fibers lie within the specific claimed range, as optimizing fiber orientation to obtain desired thermal properties is old and well known and matching thermal properties of bonded portions is old and well known and the purpose of performing these routine engineering optimizations is to reduce shear stress at the bonding site between the materials to prevent bond/material failure.

Allowable Subject Matter
Claim 2-5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2-5
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the orientation ration as a result effective variable, in combination with the remaining limitations of the claim.
Claim 8
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the providing a metal patch with cuts at predetermined intervals, in combination with the remaining limitations of the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,774,660 to Luczak: US patent version of Luczak above

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745         

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745